In a probate proceeding in which Christina Cassini petitioned pursuant to SCPA 1809 to determine the validity of a claim against the estate of the decedent, Oleg Cassini, Marianne Nestor Cassini, the executor of the decedent’s estate, appeals from (1) a decision of the Surrogate’s Court, Nassau County (Riordan, S.), dated September 18, 2009, and (2) an order of the same court dated December 4, 2009, which, upon the decision, denied her converted motion for summary judgment dismissing the amended petition and granted the petitioner’s cross motion for summary judgment on the amended petition.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
*1311Ordered that the appeal from the order is dismissed, without costs or disbursements, as that order was superseded by an order of the same court (McCarty III, S.), dated February 18, 2011, made upon renewal and reargument (see Matter of Cassini, 95 AD3d 1311 [2012] [decided herewith]). Skelos, J.P., Dickerson, Eng and Austin, JJ., concur.